UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            __________________

                               No. 96-30158
                             Summary Calendar
                            __________________



     GEORGE PROBST,

                                            Petitioner-Appellant,

                                  versus

     C. MARTIN LENSING, WARDEN

                                            Respondent-Appellee.

          ______________________________________________

      Appeal from the United States District Court for the
                  Middle District of Louisiana
                           (94-2608-A)
         ______________________________________________
                        September 5, 1996


Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     George Probst, #304494, seeks relief, pursuant to 28 U.S.C.

§ 2254, from his conviction of forcible rape.           His argument that

there was insufficient evidence to support his conviction is

nothing   more   than   a    challenge     to   the   jury’s   credibility


*
   Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
determinations and the weight given to adverse evidence. These are

factual     matters   to    which     the       presumption      of    correctness   of

§   2254(d)    applies,    since    Probst        has   failed    to    establish    the

applicability of any of the exceptions to the presumption.                     See 28

U.S.C. § 2254(d)(1) through (8); Knox v. Butler, 884 F.2d 849, 851

(5th Cir. 1989), cert. denied, 110 S.Ct. 1828 (1990).                     The district

court did not err in denying relief on this claim.

      Nor     did   the    district    court        err   in     finding    that     the

prosecutorial remarks during closing arguments did not violate

Probst’s due process rights.          Even assuming a violation of Doyle v.

Ohio, 426 U.S. 610 (1976), it was harmless error under the standard

of review set forth in Brecht v. Abrahamson, 507 U.S. 619 (1993).

      AFFIRMED.




                                            2